        Case 3:20-cv-00308-SDD-RLB             Document 72-1        06/25/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA


TELISA CLARK, et al.,

                       Plaintiffs,
                                                              Case. No.: 3:20-cv-00308-SDD-RLB
   v.

JOHN BEL EDWARDS, et al.,

                      Defendants.

POWER COALITION FOR EQUITY AND
JUSTICE, et al.,

                       Plaintiffs,
                                                              Case No.: 3:20-cv-00283-SDD-RLB
   v.

JOHN BEL EDWARDS, et al.,

                       Defendants.


   CLARK PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO AMEND
                            JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 59, Plaintiffs Telisa Clark, Lakeshia Barnett,

Crescent City Media Group (“CCMG”), and League of Women Voters Louisiana (“LWVLA”)

(collectively, “Clark Plaintiffs”) respectfully move this Court to reconsider its decision to dismiss

their claims with prejudice. The Clark Plaintiffs do not seek reconsideration of the dismissal itself,

but simply the Court’s decision to dismiss the actions with prejudice.

        The Court makes clear throughout its order that it is only granting Defendants’ motion to

dismiss for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1)

and not reaching Defendants’ arguments pursuant to Rules 12(b)(6) and 12(b)(7). See ECF No. 69

at 6-9, 36. As the Court explained, the dismissal was for lack of standing, not on the merits of the
        Case 3:20-cv-00308-SDD-RLB              Document 72-1        06/25/20 Page 2 of 5




case. Id. at 36 (“Because the dismissal is on standing grounds . . .”). A dismissal for lack of standing

is based on a lack of subject matter jurisdiction. See id. at 7 (citing Whitmore v. Arkansas, 495

U.S. 149, 154–155 (1990)). It is “not a determination on the merits.” Ramming v. United States,

281 F.3d 158, 161 (5th Cir. 2001) (citing Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per

curiam)).

        The U.S. Court of Appeals for the Fifth Circuit has uniformly held that dismissals for lack

of jurisdiction must be ordered without prejudice. In Davis v. United States, the court explained

that “since the district court did not reach the merits of the case, it was incorrect to dismiss [it]

with prejudice.” 961 F.2d 53, 57 (5th Cir. 1991). This is well-established. See Sepulvado v. La.

Bd. of Pardons & Parole, 114 Fed. Appx. 620, 622 (5th Cir. 2004) (“The dismissal was for lack

of subject-matter jurisdiction (standing); therefore, it is without prejudice.”); Cox, Cox, Filo,

Camel & Wilson, LLC v. Sasol N. Am., Inc., 544 Fed. Appx. 455, 456–457 (5th Cir. 2013) (“To

dismiss with prejudice a case under 12(b)(1) is ‘to disclaim jurisdiction and then exercise it. Our

precedent does not sanction the practice, and we will not do so here.’”) (citation omitted);

Boudloche v. Conoco Oil Corp., 615 F.2d 687, 688 (5th Cir. 1980) (“Since the court lacked

jurisdiction over the action, it had no power to render a judgment on the merits.”).

        In its opinion dismissing Plaintiffs’ claims, the Court cites to Crenshaw-Logal v. City of

Abilene, Texas, 436 Fed. Appx. 306, 308 (5th Cir. 2011), which quotes Ramming v. United States,

281 F.3d 158, 161 (5th Cir. 2001), for the proposition that “[w]hen a motion to dismiss for lack of

jurisdiction ‘is filed in conjunction with other Rule 12 motions, the court should consider the Rule

12(b)(1) jurisdictional attack before addressing any attack on the merits.’” See id. at 6-7 n.30. The

court in Ramming also specifies that attacks on jurisdictional grounds such as standing should be
        Case 3:20-cv-00308-SDD-RLB              Document 72-1        06/25/20 Page 3 of 5




considered first because this “prevents a court without jurisdiction from prematurely dismissing a

case with prejudice.” 281 F.3d at 161.

        At a bare minimum, dismissal must be without prejudice as to the November and December

elections, where the Court itself indicates that Plaintiffs may have standing in the future to bring

their claims. See, e.g., ECF No. 69 at 20 (“Until Clark can articulate a concrete, imminent injury

. . . her claims present no injury-in-fact sufficient to support a finding of Article III standing.”)

(emphasis added). For example, in this action, Plaintiff Telisa Clark asserted her claims as to the

November and December elections. Dismissal with prejudice means she will never again be able

to assert her claims, even if she has a concrete, imminent injury as to the November and December

elections. The Court necessarily leaves this door open to Plaintiff Clark, noting that there is a

possibility that the current Emergency Election Plan will not be extended to the elections in

November and December:

        This allegation assumes that the Emergency Election Plan will not be extended to
        apply for the November and December election. It is as yet unknown what
        procedures will govern those elections. It is premature, speculative, and
        insufficiently concrete for Clark to assert an injury-in-fact based on requirements
        that may or may not be in place in the future.

Id. Dismissal with prejudice of course means that Plaintiff Clark’s future claim is subject to

dismissal on res judicata grounds. “Res judicata means ‘a thing decided;’ the doctrine states that a

final judgment on the merits rendered by a court of competent jurisdiction is conclusive as to the

parties and their privies; therefore, attempts to litigate the matter further are barred.” Mock v. Epps,

No. 4:06CV39-P-A, 2006 WL 1050534, at *1 (N.D. Miss. Apr. 20, 2006). Plaintiffs Lakeshia

Barnett, LWVLA, and CCMG have also raised claims as to the November and December elections.

Because their claims were dismissed on purely jurisdictional grounds, the merits of Plaintiffs’
       Case 3:20-cv-00308-SDD-RLB              Document 72-1      06/25/20 Page 4 of 5




claims as to the November and December elections have not been decided and, under Fifth Circuit

precedent, cannot be dismissed with prejudice.

       Accordingly, the Clark Plaintiffs respectfully move this Court for reconsideration and

respectfully request that this Court amend its order dismissing the action to note that dismissal is

without prejudice as to the Clark Plaintiffs and their claims.
      Case 3:20-cv-00308-SDD-RLB     Document 72-1    06/25/20 Page 5 of 5


DATED this 25th day of June, 2020.       Respectfully submitted,

                                         /s/ Caren E. Short

                                         Caren E. Short*
                                         Nancy G. Abudu*
                                         SOUTHERN POVERTY LAW CENTER
                                         P.O. Box 1287
                                         Decatur, GA 30031
                                         P: (404) 521-6700
                                         F: (404) 221-5857
                                         caren.short@splcenter.org
                                         nancy.abudu@splcenter.org

                                         Danielle E. Davis, La. Bar No. 37995
                                         SOUTHERN POVERTY LAW CENTER
                                         P.O. Box 57089
                                         New Orleans, LA 70157
                                         T: (504) 486-8982
                                         C: (504) 376-7085
                                         F: (504) 486-8947
                                         danielle.davis@splcenter.org

                                         Jon Sherman* (D.C. Bar No. 998271)
                                         Michelle Kanter Cohen* (D.C. Bar No.
                                         989164)
                                         Cecilia Aguilera* (D.C. Bar No. 1617884)
                                         Fair Elections Center
                                         1825 K St. NW, Ste. 450
                                         Washington, D.C. 20006
                                         P: (202) 331-0114
                                         jsherman@fairelectionscenter.org
                                         mkantercohen@fairelectionscenter.org
                                         caguilera@fairelectionscenter.org

                                         John A. Freedman*
                                         ARNOLD & PORTER
                                         KAYE SCHOLER LLP
                                         601 Massachusetts Avenue, N.W.
                                         Washington, D.C. 20001
                                         P: (202) 942-5000
                                         John.Freedman@arnoldporter.com

                                         *Admitted pro hac vice

                                         Attorneys for Clark Plaintiffs
